Citation Nr: 1514261	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2014).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 

Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his current tinnitus began during active service. Specifically, he asserts that he was exposed to acoustic trauma while serving in Thailand as well as in the United States coincident to his duties as a vehicle body repairman.  He further reported that he experienced intermittent ringing in his ears since such service.  In this regard, the Veteran's Form DD 214 shows a military occupational specialty of a vehicle body repairman in the United States Air Force.  

Service treatment records include the report of a January 1966 induction examination, which is negative for complaints, treatment, or a diagnosis of tinnitus.  The report of a December 1968 separation examination is negative for complaints, treatment, or a diagnosis of tinnitus. 

Post-service records include the report of a June 2011 VA audiometric examination.  The Veteran reported that he was exposed to noise from heavy equipment, aircraft, and diesel engines during service, and noticed intermittent ringing in his ears "that comes and goes" since service.  Upon examination, the examiner found that tinnitus was not clinically present.  In providing this diagnosis, the examiner indicated that the Veteran's report of infrequent and brief tinnitus was not considered clinically significant and was normal.  
During a March 2013 hearing, the Veteran further reiterated that since his active service, he experienced ringing in his ears that "constantly goes off and on," on a daily basis.  He also asserted that the noises he heard during the entirety of his service included banging, hammering, welding, as well as noise from the flight line.   

The Board finds the June 2011 VA examination inadequate for adjudication purposes.  The examiner found that tinnitus was not clinically present because the Veteran's report of infrequent and brief tinnitus was not considered clinically significant.  In this regard, the examiner failed to acknowledge the lay assertions of record regarding the Veteran's in-service noise exposure and ringing in his ears, to include his report of intermittent tinnitus since service.  Such statements are competent evidence regarding his in-service noise exposure and observable symptoms that he experienced ever since military service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, subsequent to such examination, the Veteran testified that he experienced intermittent tinnitus on a daily basis since service.  

In sum, the Board finds that the history the Veteran provided about noise exposure in service, while serving as a vehicle body repairman is consistent, competent, and credible.  See Id.  Further, tinnitus is subjective, which lay evidence is competent to describe, to include the time of onset.  See Charles, 16 Vet. App. at 374.  In addition, the Veteran has presented written statements regarding his in-service incurrence of noise exposure and tinnitus, and there is evidence of intermittent recurrent ringing in the Veteran's ears, as shown during the aforementioned VA examination.  

Affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.

REMAND

Additional development is required before the remaining claim is decided.  Specifically, another VA opinion is necessary for the reasons discussed below.  The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma while in service, coincident to his duties as a vehicle body repairman, where he was exposed to noise from heavy equipment, aircraft, and diesel engines. 

The Veteran's January 1966 induction examination is negative for complaints, treatment, or a diagnosis of hearing loss.  The examination report indicates the following puretone thresholds in decibels (American Association Standards (ASA) converted to International Standards Organization (ISO)-American National Standards Institute (ANSI)): 




HERTZ



500
1000
2000
3000
4000
RIGHT
        10
        5
5
        
        0
LEFT
        10
        5 
5

        0

The December 1968 separation examination is negative for complaints, treatment, or a diagnosis of hearing loss.  The examination report indicates the following puretone thresholds in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
        20
        20
20
        25
        10
LEFT
        15
        20
20
 20
        25

As above, post-service records include a June 2011 VA audiological examination, during which the Veteran reported that he was exposed to noise from heavy equipment, aircraft, and diesel engines during service.  He denied post-service civilian or recreational noise exposure.  Upon review of the claims file, the examiner diagnosed moderate sensorineural hearing loss.  The examiner stated that the Veteran's current bilateral hearing loss disorder was "less likely as not" caused by or a result of service.  In providing this opinion, the examiner noted that he reviewed the Veteran's induction examination and found that there was not a significant decrease in hearing levels as compared to the separation examination.  

Another opinion is needed to determine whether the Veteran's current bilateral hearing loss disorder had its onset in service or is etiologically related to service, as the aforementioned VA opinion is not adequate for adjudicative purposes.  Specifically, the opinion was based only on a determination that the Veteran's hearing levels had not shifted during active service.  In this regard, it is unclear to the Board if the examiner considered the Veteran's in-service audiometric findings upon conversion from ASA to ISO units, as the separation examination report shows a threshold shift at 500 through 4000 Hertz, bilaterally.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for bilateral hearing loss.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, The RO must forward the Veteran's claims file and any electronic evidence that is not contained in the claims file to the June 2011 VA examiner (or an appropriate substitute, if the June 2011 examiner is unavailable) for an opinion as to the etiology of the Veteran's bilateral hearing loss.  Upon review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must accept as fact that the Veteran is a reliable historian and was exposed to acoustic trauma during service.

The examiner must also comment on the Veteran's January 1966 audiogram report and his December 1968 separation physical examination report.  Specifically, the examiner must address the Veteran's threshold shift at 500 through 4000 Hertz, bilaterally, which is demonstrated on his separation examination report.  The examiner is reminded that prior to November 1, 1967, service department audiometric findings were reported in standards set forth by the ASA, and that such findings must be converted to ISO-ANSI units. 

The complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
 
3.  The RO must review the medical opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


